NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

INTERSPORT FASHIONS WEST, INC.,
Plaintiff-Appellant, '

V

UNITED STATES,
Defendant-Appellee.

2012-5080 ~

Appeal from the United States Court of Federal
C1aims in case no. 07-CV-739, Chief Judge Emily C.
Hewitt.

ON MOTION

ORDER

Intersport Fashions West, Inc. moves for a 230-day ex-
tension of time, until September 17, 2012, to f11e its
opening brief.

Upon consideration thereof,

IT ls ORDERED THAT:

INTERSPORT FASHIONS WEST, INC. V. US 2

~ The motion is granted

FoR THE CoURT

AUG 2 3 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Karen M. Borg, Esq.
Regina S. Moriarty, Esq.

s21

LED
. UR'\i:i)F APPEALS FOR
usT(|~:|% FEDERAL CIRCUIT

o AUG 23 2012

_ JAN HOHBALY
CLEBK